Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1673
                       Lower Tribunal No. 18-41876
                          ________________


                          Cordis Corporation,
                                  Appellant,

                                     vs.

Ashley K. McCall, as Personal Representative of the Estate of
                        Mark McCall,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, David C. Miller, Judge.

     Crowell & Moring LLP, and Vincent J. Galluzzo (Washington, D.C.);
and Wallen Kelley, and John D. Golden, for appellant.

     Searcy Denney Scarola Barnhart & Shipley, P.A., and Joseph R.
Johnson (West Palm Beach), for appellee.

Before HENDON, MILLER, and BOKOR, JJ.

     PER CURIAM.
     Cordis Corporation (“Cordis”) appeals from a non-final order denying

its motion to dismiss on the ground of forum non-conveniens. We affirm.

     The plaintiff, Ashley K. McCall, is the substituted plaintiff and the

personal representative of the deceased, Mark McCall, who originally filed

this case. The plaintiff is a citizen and resident of the state of Arizona.1

The plaintiff brought a product liability suit against Cordis, alleging that

defects in the Cordis TrapEase Permanent Inferior Vena Cava Filter

(“Cordis IVC Filter”) caused Mark McCall’s injuries and death. Cordis is a

Florida corporation and maintains an office in Miami Lakes, Florida.

Cordis’s Miami Lakes office is the central location for handling product

complaints, quality control, risk management, training, and regulatory

compliance involving the Cordis IVC Filter.

     Following a hearing, the trial court denied Cordis’s motion to dismiss

on the ground of forum non conveniens. Based on our review of the record,

including the trial court’s order addressing each of the forum non

conveniens factors, 2 we conclude that the trial court did not abuse its


1
  At the time of the Cordis IVC Filter implantation, Mark McCall was a
citizen and resident of the state of Arizona. At other relevant times, Mark
McCall was a citizen and resident of the state of Missouri.
2
  The analysis for forum non conveniens is well established in Florida law.
See Cortez v. Palace Resorts, 123 So. 3d 1085 (Fla. 2013); Kinney Sys.,
Inc. v. Cont’l Ins. Co., 674 So. 2d 86 (Fla. 1996); Abeid-Saba v. Carnival

                                     2
discretion in denying the motion. As such, we affirm the order under review.

Aerolineas Argentinas, S.A. v. Gimenez, 807 So. 2d 111, 113 (Fla. 3d DCA

2002) (stating that decision to grant or deny a forum non conveniens

motion for dismissal rests in the sound discretion of the trial court).

      Affirmed.




Corp., 184 So. 3d 593, 599 (Fla. 3d DCA 2016); Telemundo Network Grp.,
LLC v. Azteca Int'l Corp., 957 So. 2d 705, 709 (Fla. 3d DCA 2007); Fla. R.
Civ. P. 1.061(a).

                                       3